     Case: 1:19-cv-01088 Document #: 35 Filed: 10/15/19 Page 1 of 1 PageID #:83

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Brian Hunt
                                 Plaintiff,
v.                                                   Case No.: 1:19−cv−01088
                                                     Honorable Mary M. Rowland
City Of Chicago, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 15, 2019:


        MINUTE entry before the Honorable Mary M. Rowland: David L. Farr's motion
for leave to withdraw as attorney for Defendant Kallatt Mohammed [33] is granted. No
appearance necessary on 10/17/19. Attorney David Leonard Farr terminated. Mailed
notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
